internal_revenue_service number release date index number ------------------------------------ ------------------------------------------ ---------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------ telephone number --------------------- refer reply to cc psi b02 plr-129069-09 date date legend x y z ----------------------- ----------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- ----------------------- ------------------------ state ------------- date --------------------- date year year --------------------- ------- ------- dear ------------------- this responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting rulings under sec_1361 and sec_368 of the internal_revenue_code facts plr-129069-09 x a corporation organized under the laws of state made an election to be treated as an s_corporation effective date y a corporation organized under the laws of state is wholly owned by x y was formed in year and made a qualified_subchapter_s_subsidiary qsub election effective date in year x acquired all of the issued and outstanding capital stock of z and made a qsub election for z effective date x and y wish to combine their assets and operations into one corporation to take advantage of planned efficiencies and to reduce expenses and redundancies certain legal agreements of y prohibit y merging upstream into x but do not prohibit x from merging downstream into y to combine their respective asset and operations x proposes to merge downstream with and into y with y surviving the merger the merger the outstanding shares of x will be exchanged solely for common_stock of y such that after the merger the existing shareholders of x will have an identical ownership_interest in y representation sec_1 pursuant to the merger by operation of state law the following will occur simultaneously at the effective time of the transaction i all of the assets held by x immediately before the merger and all of the liabilities of x immediately before the merger will become the assets and liabilities of y and ii x will cease its separate legal existence for all purposes the fair_market_value of the shares of y that the shareholders will receive in the merger will be equal to the fair_market_value of the x shares that will be converted into the y shares in connection with the merger the shareholders will receive no consideration other than the shares of y in exchange for their x shares immediately after x’s merger with and into y the shareholders will own all of the outstanding shares of y and will own such shares solely by reason of their ownership of x shares immediately prior to the merger immediately after x’s merger into y y will possess all of the assets and liabilities possessed by x immediately prior to the merger including assets and liabilities that y held as a qsub immediately prior to the merger no assets will be distributed in the course of the merger and there will be no dissenting shareholders the liabilities of x assumed by y plus the liabilities if any to which the transferred assets are subject were incurred by x in the ordinary course of its business and are associated with the assets transferred y has no plan or intention to reacquire any of its stock issued in the merger y has no plan or intention to issue additional shares of y stock following the merger plr-129069-09 at the time of the merger neither x nor y will have any outstanding warrants options convertible securities or any other type of right pursuant to which any person could acquire an ownership_interest in x or y following the merger y will continue to conduct the same businesses that x conducted prior to the merger in connection with the merger no shareholder will incur any expense x y and z are not presently under the jurisdiction of any court in a title_11_case or similar case within the meaning of sec_368 law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 is terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation revrul_64_250 1964_2_cb_333 holds that a reorganization under sec_368 did not cause a termination of an election under former sec_1372 the predecessor to sec_1362 in that revenue_ruling an electing small_business_corporation within the meaning of former sec_1371 was reincorporated in another state through the corporation's shareholders organizing a new corporation in the other state and merging the existing corporation into the new corporation the revenue_ruling states that the surviving corporation also met the requirements for qualification as a small_business_corporation sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1_1361-5 provides that the termination of a qsub election is effective at the close of the day on which an event occurs that renders the subsidiary ineligible for qsub status under sec_1361 plr-129069-09 sec_1_1361-5 provides that if a qsub election terminates under paragraph a of this section the former qsub is treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the termination from the s_corporation parent in exchange for stock of the new corporation the tax treatment of this transaction or of a larger transaction that includes this transaction will be determined under the internal_revenue_code and general principles of tax law including the step_transaction_doctrine for purposes of determining the application of sec_351 with respect to this transaction instruments obligations or other arrangements that are not treated as stock of the qsub under sec_1_1361-2 are disregarded in determining control for purposes of sec_368 even if they are equity under general principles of tax law sec_1_1361-5 example provides x an s_corporation owns percent of the stock of y a corporation for which a qsub election is in effect x merges into y under state law causing the qsub election for y to terminate and y survives the merger the formation of the new corporation y and the merger of x into y can qualify as a reorganization described in sec_368 if the transaction otherwise satisfies the requirements of that section sec_1_1361-5 example provides x an s_corporation owns percent of the stock of y a corporation for which a qsub election is in effect z an unrelated c_corporation acquires percent of the stock of y the deemed formation of y by x as a consequence of the termination of y's qsub election is disregarded for federal_income_tax purposes the transaction is treated as a transfer of the assets of y to z followed by z's transfer of these assets to the capital of y in exchange for y stock furthermore if z is an s_corporation and makes a qsub election for y effective as of the acquisition z's transfer of the assets of y in exchange for y stock followed by the immediate liquidation of y as a consequence of the qsub election are disregarded for federal_income_tax purposes revrul_2004_85 2004_2_cb_189 holds that an election to treat a wholly owned subsidiary of an s_corporation as a qsub as described in sec_1361 does not terminate solely because the s_corporation engages in a transaction that qualifies as a reorganization under sec_368 we rule as follows ruling sec_1 the merger will constitute as a reorganization under sec_368 x and y will each be a_party_to_a_reorganization under sec_368 plr-129069-09 no gain_or_loss will be recognized by x upon the transfer of its assets to y in the merger in exchange for the y stock and the assumption_of_liabilities sec_361 and sec_357 no gain_or_loss will be recognized by y upon the receipt of x’s assets in exchange for y stock sec_1032 the basis of the assets of x in the hands of y will be the same as the basis of such assets in the hands of x immediately prior to the merger sec_362 the holding_period of x assets held by y will include the period during which such assets were held by x sec_1223 no gain_or_loss will be recognized by x shareholders upon their exchange of x shares for y shares pursuant to the merger sec_354 the basis of the y shares received by x shareholders will be equal to the basis of the x shares surrendered in exchange therefore sec_358 the holding_period of the y shares received by x shareholders will include the period during which x shareholders held the x shares exchanged therefor provided that the x shares are held as a capital_asset on the date of the exchange sec_1223 the reorganization under sec_368 will not adversely affect x's status as an s_corporation accordingly x’s s_corporation_election will continue with respect to y after the merger see revrul_64_250 z’s status as a qsub will not terminate as a result of the reorganization see revrul_2004_85 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed as to whether the original elections made by x to be an s_corporation or y and z to be qsubs were valid elections under sec_1362 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter_ruling will be sent to the taxpayer’s representative plr-129069-09 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely melissa c liquerman branch chief branch passthroughs special industries enclosures copy of letter copy of letter for sec_6110 purposes
